                                                                                                                          Case 2:21-cv-00949-GMN-EJY Document 48 Filed 08/02/21 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorney for Defendant
                                                                                                                      6 JP Morgan Chase Bank, N.A.

                                                                                                                      7

                                                                                                                      8                          UNITED STATES DISTRICT COURT
                                                                                                                      9                                DISTRICT OF NEVADA
                                                                                                                     10 WOLFGANG R. ALTENBURG,                       CASE NO. 2:21-cv-00949-GMN-EJY
                                                                                                                     11          Plaintiff,                          STIPULATION AND ORDER TO
                                                                                                                     12 v.                                           EXTEND TIME FOR JP MORGAN
                                                                                                                                                                     CHASE BANK, N.A. TO RESPOND TO
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 AMERICAN EXPRESS NATIONAL                    PLAINTIFF’S COMPLAINT
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        BANK, et. al,
                                                                                                                     14                                              (Third Request)
                                                                                                                            Defendants.
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19          Plaintiff Wolfgang R. Altenburg (“Plaintiff”) and Defendant JP Morgan Chase
                                                                                                                     20 Bank, N.A. (“Chase”)1 stipulate and agree that Chase has up to and including August

                                                                                                                     21 13, 2021 to respond to Plaintiff’s Complaint (ECF No. 1), to provide Chase additional

                                                                                                                     22 time to investigate Plaintiff’s allegations and for Chase to prepare a response. The

                                                                                                                     23 current deadline to file a response is July 30, 2021. Therefore, pursuant to LR IA 6-1,

                                                                                                                     24 this stipulation is timely.

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27   By filing this Stipulation, Chase is not waiving any defense, affirmative or
                                                                                                                          1
                                                                                                                        otherwise, it may have in this matter, including, but not limited to, lack of personal
                                                                                                                     28 jurisdiction.


                                                                                                                          DMWEST #41739714 v1
                                                                                                                          Case 2:21-cv-00949-GMN-EJY Document 48 Filed 08/02/21 Page 2 of 2



                                                                                                                      1          This is the third request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3          Dated: July 30, 2021.

                                                                                                                      4 BALLARD SPAHR LLP                               LAW OFFICE OF KEVIN L. HERNANDEZ
                                                                                                                      5
                                                                                                                        By: /s/ Joel E. Tasca                           By: /s/ Kevin L. Hernandez
                                                                                                                      6 Joel E. Tasca, Esq.                             Kevin L. Hernandez, Esq.
                                                                                                                        Nevada Bar No. 14124                            Nevada Bar No. 12594
                                                                                                                      7 1980 Festival Plaza Drive                       8872 South Eastern Avenue, Suite 270
                                                                                                                        Suite 900                                       Las Vegas, Nevada 89123
                                                                                                                      8 Las Vegas, Nevada 89135
                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                      9 Attorneys for Defendant
                                                                                                                        JP Morgan Chase Bank, N.A.
                                                                                                                     10

                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                          ORDER

                                                                                                                     18          IT IS SO ORDERED:

                                                                                                                     19

                                                                                                                     20                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                     21                                                        August 2, 2021
                                                                                                                                                                 DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41739714 v1                       2
